                      UNITED STATES DISTRICT COURT
                           DISTRICT OF MAINE

 JAMES SCOTT WILBUR,                      )
                                          )
                     Plaintiff,           )
                                          )
 v.                                       ) Docket No. 1:18-cv-255-NT
                                          )
 JOSEPH FITZPATRICK, et al.,              )
                                          )
                   Defendants             )


                 ORDER AFFIRMING THE RECOMMENDED
                  DECISION OF THE MAGISTRATE JUDGE

      On November 12, 2019, the United States Magistrate Judge filed with the

court, with copies to the parties, his Recommended Decision (ECF No. 49). The time

within which to file objections has expired, and no objections have been filed. The

Magistrate Judge notified the parties that failure to object would waive their right to

de novo review and appeal.

      It is therefore ORDERED that the Recommended Decision of the Magistrate

Judge is hereby ADOPTED and the Defendant Horton’s motion for summary

judgment is GRANTED. The Clerk of Court shall enter judgment in favor of

Defendant Horton on the Plaintiff’s excessive force claim.

      SO ORDERED.

                                              /s/ Nancy Torresen
                                              United States District Judge
Dated this 5th day of December, 2019.
